Citation Nr: 0109359	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO decision which 
denied the veteran's claim for a total disability rating 
based on individual unemployability.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
status post right total knee replacement (rated 50 percent), 
bilateral high frequency hearing loss (rated 30 percent), 
degenerative arthritis of the lumbar spine (rated 20 
percent), degenerative arthritis of the left knee (rated 10 
percent), degenerative arthritis of the right elbow (rated 10 
percent), degenerative joint disease of the left wrist and 
left 1st carpometacarpal joint (rated 10 percent), and 
retinal vessel aneurysm (rated 0 percent).  The combined 
rating for all service-connected disabilities is 80 percent.  

2.  The veteran has a high school education with one year of 
college, and employment experience as an insurance claims 
investigator; he last worked in 1987; and a former employment 
supervisor has indicated that the veteran's problems with his 
back and legs forced him to stop working.  

3.  The record, as a whole, suggests that the veteran's 
service-connected disabilities effectively preclude 
substantially gainful employment.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the requirements for a TDIU rating have been met.  38 
U.S.C.A. § 1155 (West 1991);Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5107(a),(b)); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1942 to November 
1973.  A review of his service medical records reveals that 
several conditions were noted on retirement examination in 
April 1973 including, a history of a left hand fracture, a 
partial retinal aneurysm of the right eye, bilateral high 
frequency hearing loss, leg cramps, right knee pain, and 
right elbow pain.  

On VA examination in March 1974, the diagnoses included 
hypertrophic arthritis of the lumbar spine and right elbow 
and retinal vessel aneurysm of the right eye.  

In an April 1974 decision, the RO granted service connection 
for hypertrophic arthritis of the lumbar spine and right 
elbow with a 10 percent rating and for retinal vessel 
aneurysm of the right eye and bilateral high frequency 
hearing loss, each with (0 percent) noncompensable ratings.  
His combined rating was 10 percent.  

On VA examination in August 1982, the diagnoses were 
hypertrophic lumbar spine with minimal loss of function and 
arthritis of both knees and right elbow by report, minimal 
loss of function.  

On VA examination in January 1992, the veteran complained of 
aches and spasms in the low back, soreness of the right knee 
and elbow, and increased hearing problems.  On orthopedic 
examination, the diagnoses were post-traumatic progressive 
degenerative arthritis of the lumbosacral spine with painful 
limited motion and post-traumatic degenerative arthritis of 
the right elbow with loss of extension and movement with 
increasing stress pain.  On audiometric testing, mild to 
profound sensorineural loss was shown.  

In an April 1992 decision, the RO increased the evaluation 
for hypertrophic arthritis of the lumbar spine and right 
elbow to 20 percent disabling.  The combined rating was 20 
percent.  

VA medical records dated July 1990 to March 1992 were 
submitted in March 1992.  The records reflect that the 
veteran underwent a right total knee arthroplasty in December 
1991.  Other records show treatment for his right knee 
condition as well as for unrelated conditions.  

In a June 1992 decision, the RO granted service connection 
for degenerative joint disease of the right knee, status post 
right knee arthroplasty, with a 30 percent evaluation.  His 
combined evaluation was 40 percent.  

On VA examination in February 1993, the diagnoses were 
residual of right total knee replacement for post-traumatic 
degenerative joint disease with pain, limited range of motion 
and difficulty in ambulation.  Post-traumatic degenerative 
joint disease of the right elbow with pain and loss of 
extension was also diagnosed.  A history of chronic low back 
pain due to degenerative joint disease with no neurological 
findings was noted.  

VA medical records dated October 1991 to October 1993 were 
submitted in February 1994.  The records reflect that the 
veteran was seen for left knee symptoms and low back pain.  

In an April 1994 decision, the RO granted service connection 
for degenerative joint disease of the left knee as an 
extension of the service-connected hypertrophic arthritis of 
the lumbar spine and right elbow.  The veteran's combined 
evaluation remained 40 percent.  

On VA examination in October 1994, the veteran complained of 
symptoms referable to his back, right knee, left knee and 
right elbow.  It was noted that due to the difference in 
length of his lower extremities he walked with a lopsided 
posture.  Hyperextension of the lumbosacral spine was 
severely limited to 25 percent of the normal range of motion.  
Full range of motion of the left knee was shown with some 
pain.  The right knee could be flexed passively to about 75 
percent of the normal range of motion.  Examination of the 
right elbow revealed no inflammatory signs but there was 
definite limitation of motion.  X-ray studies of the 
lumbosacral spine were consistent with degenerative changes.  
A left knee X-ray study demonstrated no abnormalities.  A 
right elbow X-ray study showed a spur at the olecranon with 
no other abnormalities.  

In a July 1995 RO decision, a 20 percent evaluation was 
assigned for degenerative arthritis of the lumbar spine, a 10 
percent evaluation was assigned for degenerative arthritis of 
the right elbow, and a 10 percent evaluation was assigned for 
degenerative arthritis of the left knee.  The combined rating 
for all of the veteran's service-connected disabilities was 
60 percent.  

VA audiometric testing conducted in February 1997 showed 
moderate to profound sensorineural hearing loss at 1000 hertz 
to 8000 hertz, bilaterally.  Word recognition was excellent 
on the right and good on the left.  

On VA audiological examination in June 1997, pure tone 
thresholds in the right ear were 45, 45, 60, and 100 decibels 
at 1000, 2000, 3000 and 4000 hertz, respectively.  The 
average pure tone threshold for the right ear was 63 percent.  
Pure tone thresholds in the left ear were 45, 65, 80, and 100 
decibels at the same frequencies.  The average pure tone 
threshold for the left ear was 73 percent.  Speech 
recognition scores were 88 percent in the right ear and 80 
percent in the left ear.  

In a September 1997 RO decision, the evaluation for the 
veteran's service-connected bilateral hearing loss was 
increased to 10 percent disabling.  His combined evaluation 
remained 60 percent.  

VA medical records dated January 1997 to January 1998 
primarily show treatment for gastrointestinal complaints 
including a gastric ulcer and gastrointestinal bleeding.  A 
July 1997 record reflects that the veteran was seen with 
complaints of left dorsal hand pain at the base of the index 
metacarpal.  Tenderness with grasping and lifting were noted.   
X-ray studies revealed mild degenerative joint disease.  The 
diagnostic impression was metacarpal boss.  Other records 
noted a past medical history of angina and coronary artery 
disease.  

On VA examination in April 1998, the complained of pain in 
the both knees.  He reported limited function and pain in the 
right elbow and constant pain and decreased range of motion 
of the low back.  On examination of the right elbow, 
tenderness with limitation of motion was noted.  The left 
knee displayed mild atrophy of the quadriceps and positive 
joint line tenderness on palpation.  Examination of the right 
knee showed mild to moderate atrophy of the quadriceps and 
limited motion.  Examination of the low back revealed 
extension was completely limited secondary to pain.  The 
diagnostic impression was status post right knee replacement, 
chronic low back pain, and right elbow and left knee pain all 
with decreased functional range of motion, secondary to 
degenerative joint disease.  

On VA examination in November 1998, the veteran reported 
increasing pain in his left wrist, particularly in the mid-
thumb area.  It was noted that his lifting was restricted to 
5 pounds or less with the left hand and pushing and pulling 
were also affected by pain.  Manipulation was unaffected.  No 
loss of sensation of the left hand was reported.  On 
examination of the left wrist, it was noted that slight 
subluxation of the left first carpometacarpal joint indicated 
degenerative joint disease.  Pain on passive motion of the 
left carpometacarpal joint was shown.  A positive Tinel's 
sign was demonstrated at the left wrist.  No sensory deficit 
of the fingers was shown.  Palmar flexion and dorsiflexion of 
the left wrist was 40 degrees.  Radial deviation was 10 
degrees and ulnar deviation was 30 degrees.  The diagnosis 
was degenerative joint disease of the wrist, in particular, 
the left first carpometacarpal joint with a tendency to 
subluxation of the joint.  Early carpal tunnel syndrome was 
also noted.  X-ray studies showed an incomplete united 
fracture involving the distal phalanx of the finger and 
degenerative changes involving the multangular metacarpal 
first finger.  

In a February 1999 decision, the RO increased the evaluation 
for the veteran's right knee disorder to 50 percent disabling 
and granted service connection for degenerative joint disease 
of the left wrist and left 1st carpometacarpal joint.  The 
combined rating was 80 percent.  

In March 1999, the veteran filed an application for increased 
compensation based on unemployability.  He indicated that he 
last worked a part-time job in September 1986 before becoming 
too disabled to continue working.  It was noted that he 
completed high school and one year of college and was 
previously employed as an insurance claims investigator.  The 
veteran also indicated that he had not had any education or 
training since he became too disabled to work.  

On VA general medical examination in July 1999, the 
diagnostic assessment was right retinal aneurysm, bilateral 
hearing loss, Barrett's esophagitis with gastric ulcer, 
coronary artery disease, hypercholesterolemia, mild 
hypertension, and degenerative arthritis.  It was noted that 
the veteran was 82 years old and had been retired for 12 
years.  The examiner indicated that if he were pre-retirement 
age, his physical condition, both service and nonservice 
related, would have a negative impact on his ability to work.  

On VA eye examination in July 1999, it was noted that the 
veteran had a history of laser surgery on the right retina in 
1970 due to a blood vessel leak.  The veteran reported no 
major problems with the eye since that time.  The diagnostic 
impression was early cataracts in both eyes, retinal scar 
secondary to laser surgery, and mild aging macular 
degeneration.  

On VA audiological examination in July 1999, pure tone 
thresholds in the right ear were 55, 60, 80, and 105 decibels 
at 1000, 2000, 3000 and 4000 hertz, respectively.  The 
average pure tone threshold for the right ear was 76 percent.  
Pure tone thresholds in the left ear were 55, 70, 80, and 105 
decibels at the same frequencies.  The average pure tone 
threshold for the left ear was 78 percent.  Speech 
recognition scores were 80 percent in the right ear and 84 
percent in the left ear.  The summary of the audiologic test 
results reflected mild sloping to profound sensorineural loss 
in the right ear and mild to profound sensorineural loss in 
the left ear.  

In a November 1999 statement, the veteran's former 
supervisor, R. P., noted that he was hired as a part-time 
investigator, in February 1974.  R.P. indicated that the 
veteran had problems with his legs and back that became 
progressively worse and forced him to stop working in 1987.  
R.P. related that he transferred to another office in mid- 
1978 but remained in contact with the veteran until 1993.  

In a November 1999 statement, another former supervisor, 
A.C., indicated that the veteran had leg and back problems 
during the entire time he worked for him from 1979 to 1987.  
It was noted that he was unable to accomplish some 
assignments due to his medical problems and was eventually 
reassigned to less strenuous investigations.  He was also 
unable to perform other duties of his job and was assigned 
tasks that accommodated his physical restrictions.  A.C. 
related that the veteran terminated his employment due to 
physical restrictions and medical problems. 

II.  Analysis

The veteran claims that unemployable as a result of his 
service-connected disabilities and that a TDIU rating is 
warranted.  All relevant evidence has been obtained and there 
is no indication in the record that there are other records 
available that should be associated with the claims file in 
order to adjudicate the claim.  Therefore, no further 
development is necessary in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5107(a)).   

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  
Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service-connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2000).  

The veteran's service-connected disabilities include status 
post right total knee replacement (rated 50 percent), 
bilateral high frequency hearing loss (rated 30 percent), 
degenerative arthritis of the lumbar spine (rated 20 
percent), degenerative arthritis of the left knee (rated 10 
percent), degenerative arthritis of the right elbow (rated 10 
percent), degenerative joint disease of the left wrist and 
left 1st carpometacarpal joint (rated 10 percent), and 
retinal vessel aneurysm (rated 0 percent).  

VA medical records, including a 1999 VA general medical 
examination also show that the veteran's physical problems 
include some nonservice-connected disorders such as coronary 
artery disease and Barrett's esophagitis with gastric ulcer.  
These conditions may not be considered in support of the TDIU 
claim.  

However, the combined rating of all service-connected 
disabilities (one of which, as indicated above, is assessed 
as more than 40 percent disabling) is 80 percent.  See 38 
C.F.R. §§ 4.25, 4.26.  Clearly, then, the veteran meets the 
percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration for a total disability rating for compensation 
purposes on a schedular basis.  

Thus, the pivotal issue in this case is whether the veteran's 
service-connected disabilities preclude him form engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1Vet. App. 356 (1991).  In 
determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither the veteran's nonservice-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor(s) that 
place(s) his case in a different category than other veterans 
with equal ratings of disability.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

The record shows that the veteran completed high school and 
one year of college and retired from the military in 1973 
after more than 30 years of active service.  Following his 
military retirement, he worked from 1974 to 1987 as a part-
time insurance claims investigator.  He stated that his 
service-connected degenerative joint disease, especially of 
the knees and back, affected his employment such that he 
became too disabled to work beyond 1987; this assertion is 
supported by the statement on the veteran's behalf by his 
former employment supervisor.  The veteran also indicated 
that he has not had any education or training since he became 
too disabled to work.  The 1999 VA examiner opined that if he 
were pre-retirement age, his physical condition, both service 
and nonservice related, would have a negative impact on his 
ability to work.  (Emphasis added.)  The Board finds, 
however, that, the record, as a whole (to include the letter 
from the veteran's former employment supervisor and the 
nature of the veteran's service-connected disabilities), 
creates a reasonable doubt as to whether the service-
connected disabilities, alone, would prevent the veteran from 
obtaining and retaining substantially gainful employment in 
even a sedentary job, notwithstanding any industrial 
impairment from nonservice-connected conditions.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5107(b));  38 C.F.R. § 3.102.  Under the circumstances of 
this case, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that a total disability 
rating for compensation based on individual unemployability 
is warranted.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

